Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see page 4, filed October 31st, with respect to the rejection(s) of claim(s) 1 under Chang (US 2017/0176649) in view of Maruyama (US 2012/0134028) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chang in view of Chao (US 2005/0264895).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2017/0176649) in view of Chao (US 2005/0264895).

    PNG
    media_image1.png
    765
    492
    media_image1.png
    Greyscale

Regarding claim 1, Chang discloses an optical lens (Figs. 1A and 1B, 100), comprising: an optical portion located at a central position (as shown in Fig. 1B) and configured for optical imaging ([0023], “imaging lens”); and 
an abutting portion surrounding the optical portion (as shown in Fig. 1B) and configured to abut against other optical components (as shown in Fig. 1A), 

Chang does not specifically disclose the blackened area does partially or not overlaps the roughened area. 

    PNG
    media_image2.png
    320
    504
    media_image2.png
    Greyscale

However Chao, in the same field of endeavor, teaches the blackened area (Fig. 7, 26) does partially or not overlaps the roughened area (as shown in Fig. 7, the roughened area (the wavy surface disposed on all of surface 20) partially overlaps with the blackened area 26, as the roughened area disposed on 21 is not covered with a blackened area. As 21 and 26 are both components of the light shading layer 20, the two are considered partially overlapping). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical lens of Chang with the blackened area does partially or not overlaps the roughened area as taught by Chao, for the purpose of preventing light reflections. 
Regarding claim 3, Chang in view of Chao teaches as is set forth in claim 1 rejection and Chang further discloses wherein the abutting portion comprises a connecting portion connected to the optical portion (121) and an engaging portion extending from the connecting 
Regarding claim 6, Chang in view of Chao teaches as is set forth in claim 1 rejection and Chang further discloses wherein the abutting portion comprises a connecting portion connected to the optical portion (121), and an engaging portion extending from the connecting portion in a direction facing away from an optical axis and configured to be engaged with the other optical components (151), the connecting portion comprises an object side surface close to an object side (131) and an image side surface close to an image side (132), the roughened area is disposed on the object side surface ([0040], “rough surface 133”) and the image side surface ([0032], “rough surface 134”), and the blackened area covers the roughened area ([0040], “rough surface 133 coated with the light absorbing coating 161”) [0030], “rough surface 134 coated with the light absorbing coating 162”).
	Regarding claim 7, Chang in view of Chao teaches as is set forth in claim 1 rejection and Chang further discloses wherein the object side surface is recessed towards the image side surface to form a first groove ([0040], “annular groove structure 135”), the image side surface is recessed towards the object side surface to form a second groove ([0030], “annular groove structure 136”), and the roughened area is disposed on surfaces of the first groove and the second groove (as shown in Fig. 1B, 161 disposed on 135 and 162 disposed on 136).
Regarding claim 8, Chang in view of Chao teaches as is set forth in claim 1 rejection and Chang further discloses wherein the blackened area is one of a coated blackened area, a sprayed blackened area, and an adhesive-dispensed blackened area (([0029], “light absorbing coating 162 of the coating area 132 … made of a black resin”).
	Regarding claim 9, Chang in view of Chao teaches as is set forth in claim 1 rejection and Chang further discloses a lens module (1000), comprising: a lens barrel ([0027], “imaging lens module 1000 including … a barrel”); and the optical lens received in the lens barrel ([0027], “imaging lens module 1000 including the plastic lens element 100 can be disposed in a barrel”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2017/0176649) in view of Chao (US 2005/0264895), further in view of Ochi (US 2018/0341046).

    PNG
    media_image3.png
    382
    536
    media_image3.png
    Greyscale

	Regarding claim 5, Chang in view of Chao teach as is set forth in claim 1 rejection above and Chang further discloses wherein the abutting portion comprises an object side surface close 
	Chang does not specifically disclose the roughened area is disposed on the object side surface and the connecting surface, and the blackened area covers a part of the roughened area on the connecting surface.
	However Ochi, in the same field of endeavor, teaches a roughened area (product by process claim limitation which does not differentiate the claimed structure from the prior art (MPEP 2113)) is disposed on the object side surface and the connecting surface ([0033], “edge surfaces a, b, d and e … optically non-effective surfaces … have some irregularities (roughness, graininess) rather than being flat and smooth”), and the blackened area covers a part of the roughened area on the connecting surface (Fig. 1, 2, [0045], “light-shielding coating film 2 … one or more black pigments … are used”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical lens of Chang with that the roughened area is disposed on the object side surface and the connecting surface, and the blackened area covers a part of the roughened area on the connecting surface as taught by Ochi, for the purpose of increasing the performance of the optical lens by decreasing the amount of stray light in the lens module. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        15 November 2021

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872